DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combination of features required by independent claims 1, 19, and 20.  
Examiner considers Anich US10240574 the closest prior art.  Anich is specific in maintaining the focal point (or solar spot) at a particular point on the receiver.  Translating the focal point about the                      receiver would appear to defeat a primary function of Anich’s device.  
Sanchez US20190277539 teaches a solar collect which translates the focal point. However Sanchez translates the receiver with the focal point thus maintaining the focal point’s relative position to the receiver. 
Robison et al. US20090250094 teaches a solar collector which translates the receiver plane with respect to a lens.   However, Robison does so in order to maintain the focal point at particular location on the receiver.  
Examiner considers the NPL document Kayser, M. (2011), “Solar Sinter. Royal College of Art”.  Examiner notes issues ascertaining structural features from the available evidence.  For example, while it is clear that Kayser’s device has actuators, the function and locations of such actuators cannot be clearly ascertained.  However, it can be ascertained that Kayser’s device translates the receiver plane about the solar spot.  This is inverse to the claimed subject matter.   Substantial modifications to Kayser’s device would be required to meet the claimed subject matter.  Further, the evidence is of such .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPAK A DEEAN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762